Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20200366928 A1 (hereinafter Liu; claimed foreign priority of PCT application PCT/CN/2018089919; dated Jun 5 2018; a copy of this document is attached hereto and in the rejection analysis the paragraphs number indicates the paragraph number of this documents, unless otherwise explicitly indicated.)
US 20180192072 A1 (hereinafter Chen)
XIU et al., "CE9-Related: A Simplified Bi-Directional Optical Flow (BIO)
Design based on the Combination of CE9.5.2 Test 1 and CE9.5.3", JVET-K0485-V1, InterDigital Communications, Inc., MediaTek Inc., Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, July 10-18, 2018, 3 pages (describes early termination of BIO based on similarity of two signals in bi-predictions; see Section I)
CHEN CHUN-CHI ET AL: "Generalized bi-prediction method for future video coding’,2016 PICTURE CODING SYMPOSIUM (PCS), IEEE, 4 December 2016D2: page 3, left column last three paragraphs (For each bi-prediction PU that
    requires signaling... its weight value is set equal to the explicitly signaled w; its
weight value w is inferred directly from the weight value used for the associated
merge candidate; and page 3, right column, last paragraph (The weight value of






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen.
	
	
Regarding Claims 1, 7. Liu teaches an apparatus/method for video processing, comprising a processor [(para 7, 8)] configured to: 	 determine that bi-prediction with coding unit (CU) weights is enabled for a current CU[(Liu para 195, 175-176)] :	 identify a weight indication (weight/w index is signaled/weight indication in para 175, 176) of bi-prediction with CU weights for the current CU, wherein the weight indication indicates weights to be used for the current CU in bi-prediction with CU weights[(the index indicates the weights, see para 175-176)] :	 determine whether to bypass BDOF for the current CU based at least in part on the weight indication of bi-prediction with CU weights for the current CU, wherein, on a condition that the weight indication indicates that unequal weights are to be used for the current CU in bi-prediction with CU weights, determine to bypass BDOF for the current CU [(para 167, BIO can be disabled. In para 228; Asymmetric/non-equal weighted bi-predictive merge candidates are not inserted into the merge candidate list when bi-directional optical flow applies. i.e. bi-directional optical flow does not work with asymmetric weight  )] :	 and reconstruct the current CU based on the determination of whether to bypass BDOF [(the above procedures are used in an encoder or decoder where the image including current CU are reconstructed {para 256})] .

Liu does not explicitly show determine that bi-directional optical flow (BDOF) is enabled 

 [(Chen “enabling BIO” para 99; decided whether to disable BIO, para 122, 121)] :

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Liu already teaches use of  bi-directional optical flow (BDOF)/BIO, therefore one would expect that enabling that tools is involved, Chen explicitly shows that in fact is true, therefore the combination would produce expected result.

 
Liu in view of Chen additionally teaches with respect claim 2. The apparatus of claim 1, wherein the processor is further configured to, on a condition that the weight indication indicates that equal weights are to be used for the current CU in bi-prediction with CU weights, determine whether to perform BDOF for the current CU based on at least another condition [(Liu, para 167, LIC also cause BIO disabling; Chen para 122 indicates disabling BIO could be based on combination of multiple tools)] .

Liu additionally teaches with respect claim 3. The apparatus of claim 1, wherein the weight indication of bi-prediction with CU weights for the current CU comprises an index value corresponding to a predetermined weight [(the index of w/weight, para 175-176)].

Liu additionally teaches with respect claim 4. The apparatus of claim 1, wherein the weight indication indicates that unequal weights are to be used for the current CU in bi-prediction with CU weights, and the processor is further configured to:	 determine a first prediction CU weight based on the weight indication [(for asymmetric weight “a” and “b” are two unequal weights {para 193}; “a” is signaled {para 208-209})] :	 derive a second prediction CU weight based on the first prediction CU weight and a constraint [(para 193; for asymmetric weight if one weight “a” is known other can be found from the constrain a+b=1)] :	 and perform bi-prediction with CU weights on the current CU based on the first prediction CU weight and the second prediction CU weight[(para 222)] .

Liu additionally teaches with respect claim 5. The apparatus of claim 1, wherein BDOF comprises refining a motion vector associated with the current CU based at least in part on gradients associated with a location in the current CU[(para 161)] .

Liu additionally teaches with respect claim 6. The apparatus of claim 1, wherein the processor is further configured to perform bi-prediction with CU weights without BDOF based on the determination to bypass BDOF, to reconstruct the current CU[(para 232, 227 and 228; asymmetric weighted prediction is avoided of BIO/BDOF but otherwise used for bi-prediction)] .
Regarding Claims 13 and 18: Please see analysis of claims 1 and 7 above and note Liu additionally teaches generate residual based on the determination of whether to bypass BDOF:  and send the residual and the weight indication of bi-prediction with CU weights [(Liu para 253 teaches blocks/CU is encoded using the motion compensation algorithm {which included bypassing BDOF/BIO as described before} and transmit or send the process data {252}. Except skip mode, for all coding residual data is coded {para 41},)] .

Regarding Claims 8-12: See analysis of claim 2-6
Regarding Claims 14-17: See analysis of claim 2-4 and 6
Regarding Claims 19-20: See analysis of claim 2 and 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426